           Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


1) UNITED STATES OF AMERICA,             )
                                         )
               Plaintiff,                )
                                         )
             -vs-                        ) CIV-20- 160-D
                                                   ______
                                                   CIV-20-760-R
                                         )
2) $402,905.00 IN UNITED STATES          )
   CURRENCY,                             )
                                         )
                Defendant.               )


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America brings this complaint and, in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, alleges the following:

                             NATURE OF THE ACTION

1.    Plaintiff, United States of America, alleges upon information and belief for this in

rem forfeiture action brought against United States currency in the amount $402,905.00,

(the “Defendant Currency”) that Defendant Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841 and 846.

                                THE DEFENDANT IN REM

2.    Defendant Currency consists of $402,905.00 in United States Currency seized by

the Oklahoma Highway Patrol (OHP) during a traffic stop near mile marker 61, in Custer
               Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 2 of 8




County, Oklahoma, on February 26, 2020. The traffic stop occurred in the Western Distric t

of Oklahoma.

3.     On March 5, 2020, Defendant Currency was adopted by the Drug Enforce me nt

Administration (DEA), and is currently in the custody of the United States Marshal’s

Service, where it shall remain subject to this Court’s jurisdiction during the pendency of

this action.

4.     On May 4, 2020, Garrett Patrick Burke filed a claim of ownership to Defendant

Currency with DEA to contest the administrative forfeiture of the Defendant in rem.

                               JURISDICTION AND VENUE

5.     Plaintiff brings this action in rem to forfeit and condemn Defendant Currency. This

Court has jurisdiction over an action commenced by the United States under 28 U.S.C.

§ 1345, and the Court has jurisdiction over a civil forfeiture action under 28 U.S.C.

§ 1355(a).

6.     This Court has in rem jurisdiction over Defendant Currency according to 28

U.S.C. § 1355(b), providing that a forfeiture action or proceeding may be brought in the

district in which any of the acts or omissions giving rise to the forfeiture occurred.

7.     Venue is proper in this district pursuant to 21 U.S.C. § 881(j) and 28 U.S.C.

§ 1355(b)(1) because the acts or omissions giving rise to the forfeiture occurred in this

district. Furthermore, venue is also proper here pursuant to 28 U.S.C. § 1395, because the

property is located in this district.




                                            2
             Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 3 of 8




                                BASIS FOR FORFEITURE

8.     The United States alleges that Defendant Currency is subject to forfeiture to the

United States because it is the proceeds of criminal activity. Specifically, the United States

alleges that Defendant Currency is forfeitable to the United States under 21 U.S.C. §

881(a)(6) for violations of 21 U.S.C §§ 841 and 846.

9.     Title 21, United States Code, Section 881(a)(6) provides the following shall be

subject to forfeiture to the United States and no property right shall exist in them:

               All moneys, negotiable instruments, securities, or other things
               of value furnished or intended to be furnished by any person in
               exchange for a controlled substance or listed chemical in
               violation of this subchapter, all proceeds traceable to such an
               exchange, and all moneys, negotiable instruments, and
               securities used or intended to be used to facilitate any violatio n
               of this subchapter.

10.    Title 21, United States Code, Section 841 makes it a crime for any person to

knowingly possess a controlled substance with intent to distribute that controlled

substance.

11.    Title 21, United States Code, Section 846 makes it a crime to conspire to violate a

provision of Title 21. That is, Section 846 provides that any person who attempts or

conspires to commit any offense defined in that subchapter shall be subject to the same

penalties as those prescribed for the offense, the commission of which was the object of

the attempt or conspiracy.




                                               3
           Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 4 of 8




                                          FACTS

11.    On February 26, 2020 at approximately 12:15 a.m., OHP Trooper Cody Hyde

conducted a traffic stop on a black Buick Enclave, bearing Missouri License Plate

TC1EOY, for speeding on Interstate 40 near mile marker 61. Trooper Hyde observed the

Buick Enclave was traveling westbound on Interstate 40 prior to the traffic stop. This stop

occurred in the Western District of Oklahoma.

12.    After making the stop, Trooper Hyde approached the vehicle to make contact with

its occupants. As he approached the vehicle, he could tell there were two occupants of the

vehicle – the driver and a passenger in the front passenger seat. Upon initial contact with

the vehicle, with the windows down, Troop Hyde noted a strong odor of air freshener and

observed an air freshener hanging from the rearview mirror.

13.    After making contact with the occupants of the vehicle, Trooper Hyde identified the

driver of the vehicle as Garrett Patrick BURKE and the passenger as Alexander Scott

FIERCE. Trooper Hyde asked for the driver’s license and registration and conducted a

registration check of the vehicle.   This check determined that the Buick Enclave was a

rental vehicle registered to EAN Holdings, 3446 South Noland RO, Independence, MO,

64055. At this time BURKE asked Trooper Hyde why he was stopped, to which he replied

for speeding 76mph in a 70mph zone. Trooper Hyde stated that BURKE then replied that

he had the “cruise set to 72.”

13.    Trooper Hyde requested to see the lease agreement for the vehicle to which BURKE

complied. BURKE subsequently opened the center console storage compartment where


                                             4
           Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 5 of 8




Trooper Hyde was able to observe a large rubber band bundle of U.S. currency along with

several additional air fresheners. BURKE quickly closed the console and looked back at

Trooper Hyde claiming he did not know where the lease agreement was located. At that

time, FIERCE responded saying he had a copy of the document on his phone.

14.    During the stop, Trooper Hyde spoke to BURKE and FIERCE separately to ask

about their travel plans. BURKE and FIERCE gave inconsistent stories regarding their

travel and that both of them were displaying signs of extreme nervousness.

15.    Trooper Hyde ran a criminal history check and determined BURKE was previous ly

convicted of misdemeanor possession of Marijuana in 2007 and felony dealing of

marijuana in 2012. Trooper Hyde also determined FIERCE was previously arrested twice

in 2008 for possession of marijuana as well as the possession of a controlled substance.

Trooper Hyde asked for consent to search the vehicle and was denied consent. Trooper

Hyde deployed K-9 Geist on the vehicle to conduct a free air sniff.       During the free air

sniff, Geist alerted to the presence of contraband on the vehicle’s passenger side.

16.    Based on Geist’s alert, Trooper Hyde conducted a probable cause search of the

vehicle. Before conducting the search, Trooper Hyde asked both BURKE and FIERCE if

there were any drugs, weapons, or large amounts of currency in the vehicle, to which both

responded in the negative. The search revealed $402,905.00 in U.S. currency concealed in

a suitcase in the rear cargo area. The currency was wrapped in multiple rubber band bundles

and concealed in the liner of the suitcase under a pile of clothes. The search of the rear seat

area yielded five large empty duffle bags lined with carbon, which contained multiple dryer


                                              5
           Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 6 of 8




sheets and residue of a green leafy substance. When opening the duffle bags the strong

odor of marijuana emanated from the bags, which Trooper Hyde recognized based on his

training and experience.

17.    Trooper Hyde’s video recording from inside his patrol vehicle revealed that both

BURKE and FIERCE are aware of the bulk currency being in the vehicle. While the Buick

Enclave is being searched, FIERCE utters, “What happens if they find it?” to which

BURKE responds discussing having to post bail and encourages FIERCE to “not answer

anything.” Later in the search, BURKE can also be heard saying “it’s a wrap right now,

it’s over, I’m about to be on the fucking news for this.” Moments later, at the moment that

the troopers locate the bulk currency, FIERCE can be heard uttering “son of a bitch.”

Multiple times throughout the video BURKE can also be heard making frustrated

comments about wishing they stayed on Route 70, that he had “heard stories about

Oklahoma,” and that they only had 60 more miles left before they were out of the state.

18.    Trooper Hyde, with the help of Troopers Doug George and Chase Miller,

transported BURKE and FIERCE to Troop H Headquarters where DEA TFO Branson

Perry met them. TFO Perry seized the cellular devices carried by BURKE and FIERCE,

suspecting that they held evidence of drug distribution or bulk cash smuggling in violatio n

of Title 21. OHP seized the $402,905.00 as well as the five large duffle bags.

19.    TFO Perry conducted an interview with BURKE to question him regarding the bulk

currency. During the interview, BURKE claimed that some of the bulk currency belonged

to him, and some belonged to his father’s 401k savings account. BURKE stated there


                                             6
           Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 7 of 8




should approximately be $404,000.00 in the suitcase where the bulk currency was located.

BURKE went on to state he was a professional gambler that had made approximate ly

$120,000.00 in his gambling career. BURKE also claimed to be a truck driver by trade,

stating he worked for Budweiser from 2012-2014, US Foods from 2014-2016 and for UPS

from 2016-2018. BURKE refused to answer any more questions regarding the bulk

currency without a lawyer present.

20.    TFO Perry attempted to conduct an interview with FIERCE, but FIERCE denied,

claiming the bulk currency did not belong to him and that he did not want to talk without

a lawyer present.

21.    BURKE and FIERCE were later released with their vehicle with a copy of the

confiscated property receipt for the bulk currency and their cell phones.

22.    As a result of the foregoing, Defendant Currency is liable to condemnation and to

forfeiture to the United States in accordance with 21 U.S.C. § 881(a)(6) for violations of

21 U.S.C. §§ 841 and 846.




                                             7
           Case 5:20-cv-00760-R Document 1 Filed 08/03/20 Page 8 of 8




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests that notice of this action be given to all persons

who reasonably appear to be potential claimants of interests in Defendant Currency; that

Defendant Currency be forfeited to the United States; that Plaintiff be awarded its costs

and disbursements in this action; and the Court order any such other and further relief as

this Court deems proper and just.

                                         Respectfully submitted,

                                         TIMOTHY J. DOWNING
                                         United States Attorney


                                         /s/ Wilson D. McGarry
                                         WILSON D. McGARRY
                                         Assistant U.S. Attorney
                                         Oklahoma Bar No. 31146
                                         210 Park Ave., Suite 400
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 553-8700
                                         E-mail: wilson.mcgarry@usdoj.gov




                                            8
Case 5:20-cv-00760-R Document 1-1 Filed 08/03/20 Page 1 of 1




                                                       Attachment 1
                                     Case 5:20-cv-00760-R Document 1-2 Filed 08/03/20 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $402,905 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Wilson D. McGarry, Assistant U.S. Attorney                                                                  William H. Campbell
U.S. Attorney's Office, 210 Park Ave., Ste 400, Oklahoma City, OK                                           925 N.W. 6th Street, Oklahoma City, OK 73106
73102; Phone: 405.553.8700                                                                                  Phone: 405-232-2953

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. §§ 841 and 846
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendant Property constitutes or is derived from drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/03/2020                                                              s/Wilson D. McGarry
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
